Exhibit 10 (Z)
 


EMPLOYEE
STOCK OPTION AGREEMENT
(Non-Qualified)


THIS AGREEMENT GRANTS A NON-QUALIFIED STOCK OPTION


RESALE OF STOCK ISSUED ON EXERCISE OF THIS OPTION WILL BE RESTRICTED


Dear _______________________________ (“Grantee”):
 
In view of your substantial contributions toward the achievement of the business
goals and objectives of DNB Financial Corporation (the "Corporation") and DNB
First, National Association (the "Bank") and the expectation of your future
contributions, the Board of Directors of the Corporation is pleased to award you
an option to purchase shares of the Common Stock of the Corporation pursuant to
the 1995 Stock Option Plan of DNB Financial Corporation (As amended and
restated, effective as of April 27, 2004) (the "Plan"). This letter will serve
as the stock option agreement between you and the Corporation. The option
awarded to you is subject to the following terms.
 
1.NUMBER OF SHARES: You are awarded an option to purchase a total of
___________________________________ (_____) shares of the Common Stock of the
Corporation, subject to the terms, conditions and restrictions set forth in this
Agreement and the Plan.
 
2.RESALE RESTRICTIONS ON SHARES:
 
(a) When issued, your resale or other disposition of these shares will be
restricted for two (2) years from the date the Common Stock is issued to you, on
the following terms and will bear the following legend:
 
“Sale, assignment, pledge, gift, or any other disposition, alienation or
encumbrance of the shares represented by this certificate are restricted and
prohibited until ______________, _____ pursuant to the terms of a Stock Option
Agreement dated April 23, 2010, between DNB Financial Corporation and the holder
of the shares named on this certificate, which may be examined at the principal
office of the Company, and such shares may be sold, transferred, assigned,
pledged, given or otherwise disposed of, alienated or encumbered only upon
compliance with the terms of that Agreement.”
 
(b) Notwithstanding subsection (a) of this Section (but subject to subsection
(c) of this Section), upon and after issuance of the shares on your exercise of
this option, you will be authorized to resell these shares free of the
restriction set forth in subsection (a) of this Section solely for the purpose
of securing funds to satisfy federal, state or local withholding taxes
applicable to your exercise of this stock option.
 
(c) Even if you are permitted to resell these shares free of the restriction
described in subsection (a) of this Section, resale may nevertheless be
restricted for other reasons under applicable securities laws. For example, if
you are an “affiliate” of the Corporation, your resale of the Common Stock you
receive on exercise of an Option will be subject to resale restrictions. A
person who is an “affiliate” of the Corporation may not resell shares of Common
Stock received by such employee upon exercise of Options under the Plan, except
pursuant to an effective registration statement under the Securities Act of 1933
(the “Securities Act”) or in accordance with Rule 144 promulgated under the
Securities Act or another exemption available under the Securities Act. For
purposes of the Securities Act, an employee will be considered to be an
“affiliate” of the Corporation if such employee directly or indirectly controls
the Corporation. In addition, under Section 16(b) of the Securities Exchange Act
of 1934 (the “Exchange Act”), if you are a director or one of certain types of
“officer” of the Corporation identified in SEC regulations under Section 16(b),
you may be liable to the Corporation for profit you are deemed to realize if you
make certain types of purchases and certain types of sales of the Common Stock
within a period of less than six months of each other. You should consult with
legal counsel as to your status as an “affiliate” of the Corporation and the
applicability of Section 16(b) of the Exchange Act to you.
 
 
 
 

--------------------------------------------------------------------------------

 
 
3.TYPE OF OPTION: The option awarded to you is a Non-Qualified Option as that
term is defined in the Plan.
 
4.EXERCISE PRICE: The shares may be purchased upon your exercise of this option
for the price of six dollars and ninety-three cents ($6.93) per share
 
5.DATE OF GRANT OF AWARD: The Grant Date of the award of this option is April
23, 2010, which is also the date of this Agreement.
 
6.STATED EXPIRATION DATE: Unless earlier terminated as explained below, the
option awarded to you expires (with respect to any number of shares subject to
this option not previously exercised) on the seventh (7th) anniversary of the
Grant Date stated above. This is the Stated Expiration Date.
 
7.DATE OPTION BECOMES EXERCISABLE; LOSS OF OPTION IN CERTAIN CIRCUMSTANCES: The
stock option awarded to you is exercisable only at and after such time as the
market value of the Common Stock first equals or exceeds seven dollars and
ninety-seven cents ($7.97), which is one hundred and fifteen percent (115%) of
the exercise price stated above, and then only after the earlier of (a) the
fourth (4th) anniversary of the Grant Date stated above, (b) your death, (c)
your termination of service on account of disability, (d) the date of a change
in control of the Corporation, as defined below, or (e) your retirement at or
after attainment of age sixty-five (65), provided that your rights under this
stock option shall be forfeited in the event of your termination prior to the
first to occur of such events. Once exercisable, the stock option remains
exercisable by you until the expiration of the option in accordance with the
terms of this Agreement and the terms of the Plan.
 
“Change in control” shall mean a change in control of the nature that would be
required to be reported in response to Item 6(e) of Schedule 14A of Regulation
14A promulgated under the Securities Exchange Act of 1934 (the “Exchange Act”),
provided that a “change in control” shall nevertheless bee deemed to have
occurred if either (a) any “persons” (as such term is used in Sections 13(d) and
14(d) of the Exchange Act in effect on the Grant Date), other than the
Corporation or any “person” who on the date hereof is a director of officer of
the Corporation, is or becomes the “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the
Corporation representing 50% or more of the combined voting power of the
Corporation’s then outstanding securities, or (b) during any period of two
(2) consecutive years, individuals who at the beginning of such period
constitute the Board of Directors cease for any reason to constitute at least a
majority thereof, unless the election of each director who was not a director at
the beginning of such period has been approved in advance by directors
representing at least two-thirds of the directors then in office who were
directors at the beginning of the period.
 
8.EXERCISE OF OPTION: You may exercise the option awarded to you from time to
time as provided above by delivering to the Corporation all of the following:
 
(a)  Written notice of the exercise marked to the attention of the Chief
Financial Officer specifying the number of whole shares in respect of which you
are exercising the option.
 
(b) Payment of the exercise price for such shares in any of the following forms:
(i) cash, (ii) certified check payable to the order of the Corporation, (iii)
shares of Common Stock of the Corporation already owned by you, (iv) shares of
Common Stock of the Corporation you are entitled to receive as a result of stock
option exercises that you are entitled to make for such purpose, but only if
those options are “in the money,” or (v) any combination of the foregoing.
 
(c) Payment of any federal, state and local withholding taxes required in
respect of such exercise in any combination of the forms of payment described in
(b) above.
 
 
 

--------------------------------------------------------------------------------

 
 
Shares of Common Stock of the Corporation may only be applied against the
exercise price or to pay any federal, state or local withholding taxes to the
extent consistent with any restrictions applicable to such shares. If shares of
Common Stock of the Corporation are to be applied in whole or partial payment of
the exercise price or any withholding taxes, they shall be applied at their fair
market value (as determined under the Plan) on the Exercise Date.  
 
Upon receipt of the documents and payments listed above, the Corporation will
issue you a certificate for the number of shares with respect to which you have
exercised the option.
 
9.EXERCISE DATE: The date on which the Corporation receives the documents
specified above in complete and otherwise acceptable form and the payments
specified above will be treated as the Exercise Date with respect to your
exercise of the stock option.
 
10.NON-ASSIGNABILITY OF OPTION: Except as provided by the Plan, the option
awarded to you is exercisable only by you. The option may not be transferred,
assigned, pledged as security or hypothecated in any other way and shall not be
subject to execution, attachment or similar process even if you agree with
someone else that it will be, except that if you die while still employed with
the Corporation or the Bank, your estate or the person who acquires the right to
exercise the Stock Option upon your death by bequest or inheritance may exercise
your option. Upon any attempt by you to transfer, assign, pledge, hypothecate or
otherwise dispose of this option or of any portion thereof or upon the levy of
any execution, attachment or similar process on this option or on any portion
thereof, the option awarded to you will immediately expire with respect to the
number of shares not exercised prior to such event.
 
11.RIGHTS IN SHARES SUBJECT TO OPTION: You will not be treated as a holder of
any of the shares subject to this option or of any rights of a holder of such
shares unless and until the shares are issued to you as evidenced by stock
certificates.
 
12.EFFECT ON SERVICE AS AN EMPLOYEE: This letter is not an employment agreement
or service contract. Therefore, none of the rights awarded to you by this letter
affect, in any way, your employment or service relationship with the Corporation
or the Bank.
 
13.TERMINATION OF SERVICE: Except as otherwise provided in the Plan or this
Agreement, upon termination of your service with the Corporation and the Bank,
if applicable, the unexercised portion of this option will terminate according
to the following terms:
 
(a) If you terminate on account of death or disability or you terminate on
account of retirement at or after attainment of age 65, your option will
terminate on the Stated Expiration Date described above.
 
(b) If the termination of your employment is a “Termination for Cause” as
defined in the Plan, your option will terminate automatically with respect to
any shares not previously exercised, effective immediately as of your
termination or separation.
 
 (c) If you terminate for any other reason, your option will terminate at the
close of business on the earlier of the Stated Expiration Date described above
or on the ninetieth (90th) day following the date of your termination or
separation.
 
14.OPTION AWARDED SUBJECT TO PLAN PROVISIONS: The Plan provisions take
precedence over the provisions of this letter agreement, Therefore, in the case
of any inconsistency between any provision of this letter agreement and any
provision of the Plan in effect on the Grant Date, the provision of the Plan
will control.
  
15. FURTHER CONDITIONS IMPOSED BY EESA:  If, and for so long as, the Corporation
is prohibited from making any payment to you that would constitute a “golden
parachute payment” within the meaning of Section 111(b)(3)(C) of the Emergency
Economic Stabilization Act of 2008, as amended by the American Recovery and
Reinvestment Act of 2009 (“EESA”), due to the Corporation’s receipt of financial
assistance under EESA’s Troubled Asset Relief Program (“TARP”), your right to
exercise all or any portion of this stock option shall be suspended to the
extent necessary to comply with said prohibition.  You hereby acknowledge and
agree, therefore, that the Corporation has an independent obligation to comply,
and to determine compliance with, EESA, and for that reason you agree that the
Corporation shall be entitled to determine, consistent with the provisions of
this Agreement, whether the prohibition set forth in Section 111(b)(3)(C) of
EESA apply or no longer apply, and in doing so the Corporation shall be entitled
to rely conclusively on an opinion of independent legal counsel acceptable to
the Corporation, and such determination by the Corporation, if made in
conformance with such opinion and not inconsistent with the provisions of this
Agreement, shall be binding upon you.
 
 
 
 

--------------------------------------------------------------------------------

 
 
16. COUNTERPARTS: This letter agreement may be executed in one or more
counterparts each of which shall be deemed an original and all of which shall be
deemed one and the same agreement.
 
IN WITNESS WHEREOF, the Corporation and the Grantee have duly executed this
Agreement as of the Grant Date.


DNB FINANCIAL CORPORATION
 
 
By: ________________________________
Print Name: __________________________
Title: _______________________________
Grantee:
 
 
________________________________
(Signature)
Print Name: _______________________





04-2010
 

 

 
 
 

--------------------------------------------------------------------------------

 
 
1995 STOCK OPTION PLAN OF DNB FINANCIAL CORPORATION
(As amended and restated, effective as of April 27, 2004)


NOTICE OF STOCK OPTION EXERCISE


To: DNB Financial Corporation Attention: Chief Financial Officer


From: ______________________________
(Grantee Name)
Date: __________________, 20____
Tel.No. (______) _______ - ___________
Address:
_______________________________
_______________________________



Date of Grant: _______________,
_______                                                                                                 
Number of Shares Exercised: ________
 
Exercise Price Per Share: $
_________.____                                                                                                
  Total Exercise Price: $ __________


PLUS:


Federal Income Tax Withholding
$ __________. ____
(Contact Payroll to Determine)
     
F.I.C.A. Tax Withholding
$ __________. ____
(Contact Payroll to Determine)
     
Pennsylvania Personal Income Tax Withholding
$ __________. ____
(Contact Payroll to Determine))
     
Local Earned Income Tax Withholding
$ __________. ____
(Contact Payroll to Determine)
     
Subtotal of withholding taxes
$ __________. ____
(Contact Payroll to Determine)
     
Total Remittance
$ __________. ____

 
_____ Check this box if you want to use all or part of any shares exercised that
are “in the money” to pay exercise price or withholding taxes.
(Attach certified check for net remittance due or attach properly endorsed
certificates of stock with equal value)
[Please note that final remittance due is subject to adjustment pending
determination of applicable stock value]


Please accept the above notice of exercise and issue share certificates as
required.




__________________________________
(signature of person authorized to exercise)
 




 
 

--------------------------------------------------------------------------------